Case 4:19-cv-00073-CVE-JFJ Document 7 Filed in USDC ND/OK on 02/08/19 Page 1 of 16




                           IN	THE	UNITED	STATES	DISTRICT	COURT	FOR	
                               THE	NORTHERN	DISTRICT	OF	OKLAHOMA	
                                                                       	
         1.   JACK	TALBOT	MORRIS,	                    	             )	
  	           	       	    	             	            	             )	
  	           Plaintiff,	  	             	            	             )	
  	           	       	    	             	            	             )	
  vs.	        	       	    	             	            	             )	   Case	No.		19‐CV‐73‐CVE‐JFJ	
  	           	       	    	             	            	             )	   	
         1.   CITY	OF	TULSA,	a	municipal														)	
              Corporation	and	the	Tulsa	Police					)	
              Department;	 																																									)	
         2.   JOSHUA	DUPLER,																																			)	
         3.   ANTHONY	FIRST,	and	                     														)	
         4.   KURT	DODD,	individually											                    )	
  	           	       	    	             	            	             )	
  	           Defendants.	 	             	            	             )	
  	
              DEFENDANTS	JOSHUA	DUPLER’S,	ANTHONY	FIRST’S,	AND	KURT	DODD’S		
                                          MOTION	TO	DISMISS	
                                                     	
              The	 Defendants,	 Joshua	 Dupler	 (“Dupler”),	 Anthony	 First	 (“First”),	 and	 Kurt	 Dodd	

  (“Dodd”)	 respectfully	 request	 the	 Court	 dismiss	 Plaintiff	 Jack	 Talbot	 Morris’	 (“Morris”)	

  Second	Amended	Petition	filed	in	Tulsa	County	District	Court,	State	of	Oklahoma	on	January	

  28,	2019,	which	was	removed	to	this	Court	on	February	7,	2019	[Dkt.	No.		].		Pursuant	to	Fed.	

  R.	Civ.	P.	12	(b)	(6),	Defendants	request	dismissal	on	the	following	grounds:	

              (1)     Plaintiff’s	Second	Amended	Petition	fails	to	state	a	claim	upon	which	relief	can	

  be	granted	against	Defendants.	Plaintiff	fails	to	state	a	claim	for	Assault	and	Battery	(First	

  Claim	for	Relief);	fails	to	state	a	claim	for	Negligence/Gross	Negligence	(Second	Claim	for	

  Relief);	and	fails	to	state	a	claim	pursuant	to	42	U.S.C.	§	1983	for	a	violation	of	his	rights	

  under	the	Fourth	Amendment	to	the	United	States	Constitution	(Third	Claim	for	Relief);	

              (2)     Defendants	are	entitled	to	qualified	immunity;	and	

              (3)     Plaintiff’s	Second	Amended	Petition	fails	to	state	any	facts	supporting	a	claim	

  for	punitive	damages	against	Defendants.		
                                                            1 
   
Case 4:19-cv-00073-CVE-JFJ Document 7 Filed in USDC ND/OK on 02/08/19 Page 2 of 16




                                            INTRODUCTION	

  	      On	August	16,	2017,	at	approximately	11:00	a.m.,	Tulsa	Police	Department	(“TPD”)	

  officers	Dupler,	First,	and	Dodd	were	attempting	to	arrest	two	individuals	driving	a	stolen	

  van	in	the	area	of	4900	S.	Harvard	Avenue.	[Second	Amended	Petition,	¶	9].	The	passenger	

  in	 the	 van	was	 arrested	 without	 incident,	 but	 the	 driver	 fled	 on	 foot	 through	 an	 adjacent	

  neighborhood.	[Second	Amended	Petition,	¶	10].			

  	      In	 an	 effort	 to	 locate	 the	 driver,	 TPD	 officers	 established	 a	 perimeter	 of	 the	 area,	

  including	 a	 pasture	 and	 red	 barn	 owned	 by	 Morris,	 who	 used	 the	 barn	 to	 stable	 several	

  horses.	[Second	Amended	Petition,	¶¶	11,	12].	A	neighbor	called	Morris	to	inform	him	that	

  one	of	his	horses	was	scared	by	the	commotion	associated	with	TPD’s	search	for	the	suspect	

  and	that	the	horse	was	running	into	fencing.	[Second	Amended	Petition,	¶¶	13,	14].	

  	      Officer	First	arrived	on	the	scene	and	took	up	a	position	down	the	street	from	the	gate	

  leading	to	the	barn.	Morris	arrived	immediately	behind	First,	drove	past	him,	and	headed	up	

  the	street	to	the	gate	leading	to	his	barn.	Despite	the	police	presence,	Morris	exited	his	truck,	

  unlocked	the	gate,	and	went	through	the	gate.	[Second	Amended	Petition,	¶¶	15‐17].	Dodd	

  commanded	Morris	to	leave	the	barn	area.		First	arrived	seconds	later	and	told	Morris	to	step	

  through	the	gate	and	away	from	the	barn.	Morris	tried	to	explain	that	he	wanted	to	calm	the	

  horse	out	of	concern	for	the	safety	of	the	animal	as	well	as	for	the	safety	of	others	in	the	area.	

  [Second	Amended	Petition,	¶¶	18‐20].		

  	      Dodd	and	First	informed	Morris	that	they	were	looking	for	a	potentially	armed	felony	

  suspect	and	ordered	him	to	back	away.	Morris	ignored	the	officers’	commands	and	continued	

  trying	to	open	the	gate.	Officers	again	yelled	commands	at	Morris	to	stop	trying	to	open	the	

  gate	and	to	back	away.	Morris	yelled	back	that	he	was	not	going	to	comply.	Morris	turned	


                                                     2 
   
Case 4:19-cv-00073-CVE-JFJ Document 7 Filed in USDC ND/OK on 02/08/19 Page 3 of 16




  and	proceeded	back	towards	the	gate	to	the	barnyard.	[Second	Amended	Petition,	¶	22].	The	

  TPD	officers	made	the	decision	to	leave	a	position	of	safety	to	remove	Morris	from	a	position	

  of	danger.			

  	      Morris	 refused	 to	 comply	 and	 fought	 the	 officers’	 efforts.	 In	 an	 effort	 to	 gain	

  compliance,	the	officers	first	deployed	OC	Spray.	[Second	Amended	Petition,	¶23].	Due	to	

  Morris’	highly	agitated	state,	he	fought	the	officers	and	refused	their	commands	despite	the	

  OC	Spray.	The	officers	used	force	to	pin	Morris	on	the	ground.		He	refused	to	show	his	hands	

  and	 refused	 to	 comply	 with	 the	 officers’	 commands.	 The	 officers	 struck	 Morris	 to	 gain	

  compliance.	[Second	Amended	Petition,	¶	28].	Then,	the	officers	forcibly	took	Morris	into	

  custody.			

  	      Morris	was	charged	with	two	felony	counts	of	assault	and	battery	on	a	police	officer,	

  a	 misdemeanor	 charge	 for	 resisting,	 and	 a	 misdemeanor	 charge	 for	 obstruction.	 [Second	

  Amended	Petition	¶	33].	The	Tulsa	County	District	Attorney’s	Office	dismissed	the	felony	

  counts,	 but	 Morris	 pled	 guilty	 to	 the	 misdemeanor	 charges	 of	 Obstruction	 and	 Resisting.		

  Those	 charges	 have	 been	 expunged,	 however,	 there	 is	 a	 pending	 motion	 to	 Unseal	 the	

  Records	(Tulsa	County	District	Court	Case	No.	CF‐2017‐4683).	

  	      The	use	of	force	by	officers	Dupler,	First,	and	Dodd	was	necessary	to	remove	Morris	

  from	an	area	of	danger	(he	was	potentially	in	the	line	of	fire	had	the	suspect	begun	shooting)	

  and	to	gain	compliance	to	arrest.	The	officers’	conduct	was	investigated	by	the	Tulsa	Police	

  Department.	 The	 officers	 were	 found	 to	 have	 acted	 WITHIN	 POLICY	 by	 their	 chain	 of	

  command	and	were	exonerated	of	any	wrong	doing.			

         On	 January	 28,	 2019,	 Morris	 filed	 a	 Second	 Amended	 Petition	 alleging	 violations,	

  pursuant	to	42	U.S.C.	¶	1983,	of	his	Fourth	Amendment	rights	(excessive	force)	against	all	


                                                   3 
   
Case 4:19-cv-00073-CVE-JFJ Document 7 Filed in USDC ND/OK on 02/08/19 Page 4 of 16




  defendants.	Morris	also	alleges	claims	for	Assault,	Battery,	and	Negligence	(excessive	force)	

  against	 Dupler,	 First,	 and	 Dodd.	 Morris	 alleges	 negligence	 claims	 against	 the	 City	 for	

  Excessive	Force	and	Failure	to	Supervise.		He	also	alleges	he	is	entitled	to	punitive	damages	

  against	all	defendants.	

                               I.      ARGUMENT	AND	AUTHORITIES	

         A. PLAINTIFF	FAILS	TO	STATE	CLAIMS	FOR	ASSAULT/BATTERY,	NEGLIGENCE,	
            OR	FOR	A	CONSTITUTIONAL	VIOLATION.	
               	
         The	current	standard	to	be	followed	by	a	district	court	when	considering	a	motion	to	

  dismiss	 under	 Rule	 12(b)(6)	 was	 summarized	 by	 the	 Tenth	 Circuit	 in	 Robbins	 v.	 State	 of	

  Oklahoma,	ex	rel.	Dept.	of	Human	Services,	519	F.3d	1242	(10th	Cir.	2008),	as	follows:	

                  [T]o	withstand	a	motion	to	dismiss,	a	complaint	must	contain	
                  enough	 allegations	 of	 fact	 “to	 state	 a	 claim	 to	 relief	 that	 is	
                  plausible	on	its	face.”	[Bell	Atlantic	Corp	v.	Twombly],	550	U.S.	
                  544,	570,	(2007).		Under	this	revised	standard,	as	we	explained	
                  in	Ridge	at	Red	Hawk,	L.L.C.	v.	Schneider:	
                  	
                           the	 mere	 metaphysical	 possibility	 that	 some	
                           plaintiff	could	prove	some	set	of	facts	in	support	
                           of	the	pleaded	claims	is	insufficient;	the	complaint	
                           must	 give	 the	 court	 reason	 to	 believe	 that	 this	
                           plaintiff	has	a	reasonable	likelihood	of	mustering	
                           factual	support	for	these	claims.	
                           	
                  493	 F.3d	 1174,	 1177	 (10th	 Cir.	 2007)	 (emphasis	 in	 original).		
                  The	burden	is	on	the	plaintiff	to	frame	a	“complaint	with	enough	
                  factual	 matter	 (taken	 as	 true)	 to	 suggest”	 that	 he	 or	 she	 is	
                  entitled	to	relief.		Twombly,	550	U.S.	at	556.		“Factual	allegations	
                  must	be	enough	to	raise	a	right	to	relief	above	the	speculative	
                  level.”	Id.	at	555.	
                  	
  519	 F.3d	 at	 1247	 (emphasis	 in	 original);	 see	 also	 Dodds	 v.	 Richardson,	 614	 F.3d	 1185,	

  1202	(10th	Cir.	2010).	

  	      As	 the	 Supreme	 Court	 instructed	 in	 Iqbal,	 “[w]here	 the	 well‐pleaded	 facts	 do	 not	

  permit	the	court	to	infer	more	than	the	mere	possibility	of	misconduct,	the	complaint	has	
                                                   4 
   
Case 4:19-cv-00073-CVE-JFJ Document 7 Filed in USDC ND/OK on 02/08/19 Page 5 of 16




  alleged—but	it	has	not	‘show[n]’—‘that	the	pleader	is	entitled	to	relief.’”	Ashcroft	v.	Iqbal,	

  536	U.S.	662,	679,	(2009)	(quoting	Fed.R.Civ.P.	8(a)	(alterations	in	original).		In	other	words,	

  a	claim	has	“facial	plausibility	when	the	plaintiff	pleads	factual	content	that	allows	the	court	

  to	draw	the	reasonable	inference	that	the	defendant	is	liable	for	the	misconduct	alleged.”	Id.	

  at	678	(citing	Bell	Atl.	Corp.	v.	Twombly,	550	U.S.	544,	555	(2007)).		“Threadbare	recitals	of	

  the	elements	of	a	cause	of	action,	supported	by	mere	conclusory	statements	do	not	suffice.”	

  Id.		The	trial	court	must	insist	that	the	plaintiff	put	forward	specific,	non‐conclusory	factual	

  allegations,	to	assist	the	court	in	determining	whether	the	complaint	is	plausible.	Robbins,	

  519	F.3d	at	1249.			

          In	the	context	of	§	1983	claims,	“plausibility”	refers	to	the	scope	of	the	allegations	in	

  the	complaint.		If	they	are	“so	general	that	they	encompass	a	wide	swath	of	conduct,	much	of	

  it	 innocent”	 or	 if	 the	 allegations	 are	 no	 more	 than	 “labels	 and	 conclusions”	 or	 “a	 mere	

  formulaic	 recitation	 of	 the	 elements	 of	 a	 cause	 of	 action”,	 then	 such	 allegations	 may	 be	

  inadequate	 to	 overcome	 a	 motion	 to	 dismiss	 for	 qualified	 immunity.	 Id.	 at	 1247‐48.	 	 A	

  complaint	must	present	factual	allegations	that	“raise	a	right	to	relief	above	the	speculative	

  level.”	Twombly,	550	U.S.	at	555.	Here,	none	of	the	allegations	in	Plaintiff’s	Second	Amended	

  Petition	rise	beyond	the	“speculative”	level.		As	such,	all	allegations	against	officers	Dupler,	

  First,	and	Dodd	should	be	dismissed.	

          1. PLAINTIFF	FAILS	TO	STATE	A	CLAIM	FOR	ASSAULT/BATTERY	OR	
             NEGLIGENCE/GROSS	NEGLIGENCE.	
             	
          The	Oklahoma	Supreme	Court	recognized	in	Morales	v.	City	of	Oklahoma	City,	2010	

  OK	 9,	 230	 O.3d	 869,	 that	 given	 the	 nature	 of	 a	 police	 officer’s	 duties,	 the	 duty	 of	 care	 is	

  significantly	different	than	that	of	an	ordinary	citizen.		

          	
                                                        5 
   
Case 4:19-cv-00073-CVE-JFJ Document 7 Filed in USDC ND/OK on 02/08/19 Page 6 of 16




         The	basic	formulation	of	the	standard	of	care	is	not	directly	
         applicable	to	a	police	officer	making	an	arrest	where	exposure	
         of	the	suspect	to	injury	is	an	inherent	part	of	the	activity.		All		
         arrests	involve	the	use	of	some	restraint,	interference	with	
         the	arrestee’s	liberty	and	the	exercise	of	custodial	control	
         over	another	person.	Each	of	these	actions	poses	some	risk	
         of	harm	to	the	arrestee.		Even	when	an	arrest	is	accomplished	
         with	minimal	force,	an	offensive	contact	takes	place.		If	police	
         officers	were	exposed	to	suit	every	time	the	risk	of	harm	
         inherent	in	an	arrest	culminated	in	actual	harm,	law	
         enforcement	would	grind	to	a	halt.			
  	
  Id	at	¶	25	(emphasis	in	original).	
  	
  The	Court	concluded:	
  	
          We	therefore	hold	that	a	police	officer	has	a	special	dispensation	
          from	the	duty	of	ordinary	care	not	to	endanger	others.		A	police	
          officer’s	duty	is	very	specific:	it	is	to	use	only	such	force	in	
          making	an	arrest	as	a	reasonably	prudent	police	officer	would	
          use	in	light	of	the	objective	circumstances	confronting	the	officer	
          at	the	time	of	the	arrest.	In	applying	this	standard,	an	officer’s	subject	
          mistake	of	fact	or	law	is	irrelevant,	including	whether	he	(she)	is	acting	
          in	good	or	bad	faith.		The	question	is	whether	objective	facts	support	
          the	degree	of	force	employed.	
  	
  Id	at	§	26.	(emphasis	in	original)	
  	
  	       Taken	 as	 true,	 the	 facts	 Plaintiff	 alleges	 in	 his	 Second	 Amended	 Petition	 are:	 the	

  Defendant	officers	had	established	a	perimeter	around	Plaintiff’s	property	that	included	his	

  barn;	the	perimeter	was	necessary	because	the	officers	were	searching	for	a	possibly	armed	

  suspect;	despite	being	told	not	to	breach	the	perimeter,	Plaintiff	refused	to	exit	to	a	position	

  of	safety;	and	he	ignored	repeated	commands	from	the	officers.		For	the	safety	of	the	Plaintiff	

  and	the	officers,	the	officers	attempted	to	move	him	to	a	safe	area.		Plaintiff	violently	resisted.	

  He	 continued	 to	 resist	 after	 the	 deployment	 of	 OC	 Spray.	 The	 officers	 deployed	 physical		

  holds,	yet	Plaintiff	continued	to	resist.		Plaintiff,	despite	repeated	commands,	refused	to	show	

  his	hands.	The	officers	finally	deployed	a	strike	and	were	able	to	handcuff	and	arrest	him.		


                                                     6 
   
Case 4:19-cv-00073-CVE-JFJ Document 7 Filed in USDC ND/OK on 02/08/19 Page 7 of 16




            The	 State	 of	 Oklahoma	 has	 specifically	 immunized	 police	 officers	 from	 criminal	

  liability	for	Assault	and	Battery	when	affecting	a	lawful	arrest.	Pursuant	to	21	O.S.	§	643	(1),	

  to	use	or	attempt	to	offer	to	use	force	or	violence	upon	or	toward	the	person	of	another	is	

  not	unlawful	“when	necessarily	committed	by	a	public	officer	in	the	performance	of	any	legal	

  duty”.	

            If	police	officers	were	liable	for	the	civil	torts	of	assault	and	battery	every	time	they	

  arrested	a	suspect,	as	the	Oklahoma	Supreme	Court	held	in	Morales,	“law	enforcement	would	

  grind	to	a	halt”.		These	officers	had	a	legal	duty	to	take	Morris	into	custody.	These	allegations,	

  on	 their	 face,	 do	 not	 lead	 to	 the	 conclusion	 that	 the	 officers’	 conduct	 was	 objectively	

  unreasonable	and	that	officers	Dupler,	First,	and	Dodd	are	liable	for	the	torts	of	Battery	or	

  Assault	or	Negligence/Gross	Negligence.		Plaintiff	has	failed	to	state	a	claim	for	Assault	and	

  Battery,	thus	the	claims	must	be	dismissed	against	these	defendants.		

            Given	the	allegations	set	forth	in	Plaintiff’s	Second	Claim	for	Relief	(Negligence/Gross	

  Negligence),	this	Court	can	find,	as	a	matter	of	law,	that	Plaintiff	has	failed	to	state	a	claim.		

  Plaintiff	 has	 used	 only	 “conclusory”	 allegations	 that	 defendants	 owed	 a	 duty,	 breached	 a	

  duty,	and	are	liable	for	negligence/gross	negligence.		(See	Second	Amended	Petition,	¶¶	67‐

  69).	 These	 allegations	 do	 not	 meet	 the	 pleading	 standards	 set	 forth	 by	 the	 United	 States	

  Supreme	 Court	 in	 Ashcroft	 v.	 Iqbal,	 536	 U.S.	 662,	 679,	 (2009)	 (quoting	 Fed.R.Civ.P.	 8(a)	

  (alterations	in	original).			

            2. PLAINTIFF	FAILS	TO	STATE	A	CLAIM	FOR	A	FOURTH	AMENDMENT	VIOLATION	

            In	his	Third	Claim	for	Relief,	Plaintiff	alleges	officers	Dupler,	First,	and	Dodd	used		

  objectively	unreasonable	force	in	violation	of	the	Fourth	Amendment.		The	courts	have	made	

  it	clear	over	the	years	that	the	right	to	make	an	arrest	or	investigatory	stop	carries	with	it	


                                                    7 
   
Case 4:19-cv-00073-CVE-JFJ Document 7 Filed in USDC ND/OK on 02/08/19 Page 8 of 16




  the	right	to	use	physical	coercion	to	affect	the	arrest.	See	Terry	v.	 Ohio,	392	U.S.	1,	22‐27	

  (1968)	(emphasis	added).	

         Plaintiff’s	 conclusory	 allegations,	 however,	 do	 not	 meet	 the	 Ashcroft	 standards	 set	

  forth	 by	 the	 United	 States	 Supreme	 Court.	 These	 threadbare	 allegations	 do	 not	 allow	 the	

  court	 to	 “draw	 the	 reasonable	 inference	 that	 the	 defendant	 is	 liable	 for	 the	 misconduct	

  alleged.”	Id.	at	678	(citing	Bell	Atl.	Corp.	v.	Twombly,	550	U.S.	544,	555	(2007).		Plaintiff	has	

  failed	to	state	a	42	U.S.C.	§	1983	claim.		

         B. DEFENDANTS	DUPLER,	FIRST,	AND	DODD	ARE	
            ENTITLED	TO	QUALIFIED	IMMUNITY.	
            	
         Qualified	 immunity	 recognizes	 the	 “need	 to	 protect	 officials	 who	 are	 required	 to	

  exercise	their	discretion	and	the	related	public	interest	in	encouraging	the	vigorous	exercise	

  of	official	authority.”	Harlow	v.	Fitzgerald,	457	U.S.	800,	807,	102	S.Ct.	2727,	73	L.Ed.2d	396	

  (1982).	Claims	brought	against	police	officers	in	their	“individual	capacity”	are	subject	to	the	

  defense	of	qualified	immunity.	Because	qualified	immunity	is	“an	immunity	from	suit	rather	

  than	a	mere	defense	to	liability…it	is	effectively	lost	if	a	case	is	erroneously	permitted	to	go	

  to	trial.”	Mitchell	v.	Forsyth,	472	U.S.	511,	526	(1985)	(emphasis	deleted).	The	United	States	

  Supreme	Court	has	determined	that	“resolving	immunity	questions	at	the	earliest	possible	

  stage	in	litigation”	is	important.	Hunter	v.	Bryant,	502	U.S.	224,	227	(1991)	(per	curiam).	

         In	 responding	 to	 an	 assertion	 of	 a	 qualified	 immunity	 defense,	 the	 plaintiff	 must	

  satisfy	 “a	 heavy	two‐part	 burden.”	 Medina	 v.	 Cram,	 252	F.3d	 1124,	1128	 (10th	 Cir.	2001)	

  (citations	 and	 internal	 quotations	 omitted).	 First,	 the	 plaintiff	 must	 establish	 that	 the	

  particular	 defendant	 violated	 a	 specific	 constitutional	 right.	 Id.	 (citations	 and	 internal	

  quotations	omitted).	Second,	the	plaintiff	must	prove	that	the	particular	right	was	clearly	



                                                   8 
   
Case 4:19-cv-00073-CVE-JFJ Document 7 Filed in USDC ND/OK on 02/08/19 Page 9 of 16




  established	when	the	conduct	occurred.		Id.	(citations	omitted);	see	also	Mick	v.	Brewer,	76	

  F.3d	1127,	1134	(10th	Cir.	1996);	Workman	v.	Jordan,	32	F.3d	475,	479	(10th	Cir.	1994).		

         The	U.S.	Supreme	Court	grants	the	district	courts	discretion	when	considering	these	

  factors.	Pearson	v.	Callahan,	555	U.S.	223,	225	(2009).	If	the	plaintiff	fails	to	satisfy	either	part	

  of	the	two‐part	inquiry,	the	court	should	grant	the	defendant	qualified	immunity.	Pearson	v.	

  Callahan,	555	U.S.	223,	232‐36	(2009).	Finally,	the	plaintiff	bears	the	burden	of	proving	that	

  his	or	her	constitutional	rights	were	violated.	Medina,	supra,	252	F.3d	at	1128.	The	plaintiff	

  must	establish	that	“‘the	contours	of	the	right	are	sufficiently	clear’	that	every	‘reasonable	

  official	would	understand	that	what	he	is	doing	violates	that	right.’”	Ashcroft	v.	Al‐Kidd,	131	

  S.	Ct.	2074,	2083	(2011)	(quoting	Anderson,	supra).	

         To	 prove	 that	 a	 particular	 right	 was	 clearly	 established,	 the	 plaintiff	 must	 offer	 a	

  “Supreme	 Court	 or	 Tenth	 Circuit	 opinion	 on	 point”	 (although	 identical	 facts	 are	 not	

  required),	 or	 must	 establish	 “that	 his	 or	 her	 proposition	 is	 supported	 by	 the	 weight	 of	

  authority	from	other	courts.”		Id.		The	standard	is	not	how	well	established	any	given	right	

  is,	but	rather,	how	clear	it	is	that	the	right	is	being	violated.	Anderson	v.	Creighton,	483	U.S.	

  635,	640	(1987).		

         If	the	plaintiff	satisfies	both	parts,	the	defendant	may	still	prevail	on	the	defense	of	

  qualified	immunity	because	the	objectively	reasonable	standard	requires	district	courts	to	

  evaluate	the	facts	from	the	perspective	of	an	official	who	is	“prudent,	cautious	and	trained.”	

  U.S.	v.	Santana	Garcia,	264	F.3d	1188,	1192	(10th	Cir.	2001).	“The	subjective	belief	of	the	

  [government	 official]	 is	 not	 dispositive,”	 Id.,	 and	 “[e]vidence	 concerning	 the	 defendant’s	

  subjective	intent	is	simply	irrelevant”	to	the	objectively	reasonable	standard.	Crawford‐El	v.	

  Britton,	 523	 U.S.	 574,	 588	 (1998).	 Qualified	 immunity	 leaves	 “ample	 room	 for	 mistaken	


                                                     9 
   
Case 4:19-cv-00073-CVE-JFJ Document 7 Filed in USDC ND/OK on 02/08/19 Page 10 of 16




   judgments,”	protecting	“all	but	the	plainly	incompetent	or	those	who	knowingly	violate	the	

   law.”		Malley	v.	Briggs,	475	U.S.	335,	341	(1986);	see	also	Ashcroft,	131	S.	Ct.	at	2085	(2011)	

   (quoting	Malley).	

           i.      Defendants	did	not	violate	Plaintiff’s	Fourth	Amendment	Rights.	

           It	 is	 well	 settled	 in	 Fourth	 Amendment	 jurisprudence	 that,	 “where,	 as	 here,	 the	

   excessive	force	claim	arises	in	the	context	of	an	arrest	or	investigatory	stop	of	a	free	citizen,	

   it	is	most	properly	characterized	as	one	invoking	the	protections	of	the	Fourth	Amendment,	

   which	guarantees	citizens	the	right	“to	be	secure	in	their	persons	…	against	unreasonable	…	

   seizures.”	Graham,	490	U.S.	at	394.		The	“reasonableness”	of	a	particular	seizure	depends	not	

   only	on	when	it	is	made,	but	also	on	how	it	is	carried	out.		Id.	Determining	whether	the	force	

   used	to	affect	a	particular	seizure	is	“reasonable”	under	the	Fourth	Amendment	requires	a	

   careful	 balancing	 of	 “the	 nature	 and	 quality	 of	 the	 intrusion	 on	 the	 individual’s	 Fourth	

   Amendment	interests”	against	the	countervailing	governmental	interests	at	stake.		Tennessee	

   v.	Garner,	471	U.S.	1,	8	(1985).	

           “The	test	of	reasonableness	under	the	Fourth	Amendment	is	not	capable	of	precise	

   definition	or	mechanical	application.”	Bell,	441	U.S.	at	559.	Its	proper	application	requires	

   careful	attention	to	the	facts	and	circumstances	of	each	particular	case,	including	the	severity	

   of	 the	 crime	 at	 issue,	 whether	 the	 suspect	 poses	 an	 immediate	 threat	 to	 the	 safety	 of	 the	

   officer	or	others,	and	whether	he	is	actively	resisting	arrest	or	attempting	to	evade	arrest	by	

   flight.	See	Garner,	471	U.S.	at	8‐9.			

           Moreover,	the	“reasonableness”	of	a	particular	use	of	force	must	be	judged	from	the	

   perspective	 of	 a	 reasonable	 officer	 on	 the	 scene,	 rather	 than	 with	 the	 20/20	 vision	 of	

   hindsight.	See	Terry,	392	U.S.	at	20‐22.	“‘Not	every	push	or	shove,	even	if	it	may	later	seem	


                                                      10 
    
Case 4:19-cv-00073-CVE-JFJ Document 7 Filed in USDC ND/OK on 02/08/19 Page 11 of 16




   unnecessary	in	the	peace	of	a	judge’s	chambers	violates	the	Fourth	Amendment.”	Graham,	

   490	U.S.	at	396	(quoting	Johnson	v.	Glick,	481	F.2d	1028,	1033	(2d	Cir.	1973).	Police	officers	

   are	 often	 required	 to	 make	 “split‐second	 judgments	 –	 in	 circumstances	 that	 are	 tense,	

   uncertain,	and	rapidly	evolving	–	about	the	amount	of	force	that	is	necessary	in	a	particular	

   situation.”	Id.	at	396‐97.	

           In	applying	the	standards	above,	the	Tenth	Circuit	has	said	that	even	“deadly	force	

   [is]	justified	under	the	Fourth	Amendment	if	a	reasonable	officer	in	the	defendant’s	position	

   would	have	had	probable	cause	to	believe	that	there	was	a	threat	of	serious	physical	harm	

   to	themselves	or	others.”	Jiron	v.	City	of	Lakewood,	392	F.3d	410,	415	(10th	Cir.	2004)	(citing	

   Sevier	v.	City	of	Lawrence,	60	F.3d	695,	699	(10th	Cir.	1995)).	In	Blossom	v.	Yarbrough,	429	

   F.3d	963	(10th	Cir.	2005),	the	Court,	analyzing	a	case	in	which	an	individual	had	advanced	

   on	a	Sherriff’s	Deputy	in	what	“reasonably	appear[ed]	to	the	Court	to	be	an	effort	[by	the	

   decedent]	to	get	his	weapon”	found	that	under	those	circumstances,	the	decedent	“posed	an	

   immediate	threat	to	the	safety	of	the	officer,	and	the	use	of	deadly	force,	while	tragic,	was	

   reasonable.”	Id.	at	968.		

           The	same	analysis	holds	true	in	this	case	before	the	Court.	Even	under	the	limited	and	

   self‐serving	facts	stated	in	Plaintiff’s	Second	Amended	Petition,	it	is	clear	that	officers	Dupler,	

   First,	and	Dodd	did	not	violate	Morris’	Fourth	Amendment	Constitutional	right	when	they	

   had	to	forcibly	take	him	into	custody	after	he	breached	the	police	perimeter	and	refused	to	

   leave	a	dangerous	area	that	was	potentially	in	the	line	of	fire	of	a	potentially	armed	felony	

   suspect.				

           For	his	own	protection,	officers	Dupler,	First,	and	Dodd	ordered	Morris	not	to	enter	

   the	gate.	An	angry	and	agitated	Morris	refused	to	obey	these	repeated	commands.	His	actions	


                                                   11 
    
Case 4:19-cv-00073-CVE-JFJ Document 7 Filed in USDC ND/OK on 02/08/19 Page 12 of 16




   posed	a	risk	to	himself,	as	well	as	the	officers,	who	had	no	idea	whether	Morris	was	armed.	

   When	 the	 officers	 attempted	 to	 move	 Morris	 to	 a	 safe	 area,	 he	 refused	 and	 became	

   combative.	He	refused	to	show	his	hands.	He	refused	to	comply	with	the	commands	of	the	

   officers	in	this	rapidly	evolving	situation.				

          The	 officers’	 actions	 were	 not	 excessive	 and	 did	 not	 violate	 Morris’	 Fourth	

   Amendment	 rights.	 Accordingly,	 in	 keeping	 with	 well‐established	 Fourth	 Amendment	

   jurisprudence,	 Plaintiff’s	 Fourth	 Amendment	 claim	 should	 be	 dismissed	 against	 all	

   defendants.		

          ii.      Plaintiff’s	Rights	Were	Not	“Clearly	Established”.	

          Even	if	Plaintiff’s	allegations	were	sufficient	to	establish	conduct	on	the	part	of	the	

   officers	that	would	constitute	a	violation	of	his	constitutional	rights,	he	still	cannot	meet	the	

   second	 part	 of	 the	 Medina	 two‐part	 burden	 to	 overcome	 the	 presumption	 of	 qualified	

   immunity	as	his	allegations	fail	to	show	his	rights	were	“clearly	established”	at	the	time	of	

   the	 defendants’	 conduct.	 The	 U.S.	 Supreme	 Court	 has	 clarified	 further	 that	 for	 qualified	

   immunity	to	be	denied,	precedent	must	“squarely	govern”	such	that	it	is	“beyond	debate”	

   that	a	constitutional	violation	occurred	in	the	specific	context	of	the	case,	not	in	a	general	

   or	broad	sense	(emphasis	added).	Mullenix	v.	Luna,	136	S.	Ct.	305,	308‐12	(2015).	Plaintiff	

   must	 do	 more	 than	 identify	 a	 clearly	 established	 right	 in	 the	 abstract	 and	 allege	 it	 was	

   violated:	the	contours	of	the	law	must	be	sufficiently	clear	that	a	reasonable	official	would	

   understand	 what	 he	 is	 doing	 violates	 the	 established	 right.	Barnthouse	 v.	 City	 of	

   Edmond,	2003	OK	42,	¶	20,	73	P.3d	840,	849;	Anderson	v.	Creighton,	483	U.S.	635,	640,	107	

   S.	Ct.	3034	(1987).	




                                                      12 
    
Case 4:19-cv-00073-CVE-JFJ Document 7 Filed in USDC ND/OK on 02/08/19 Page 13 of 16




          In	 Mullenix,	 a	 trooper	 was	 alleged	 to	 have	 used	 excessive	 force	 when	 he	 shot	 and	

   killed	a	motorist	fleeing	arrest	while	attempting	to	disable	his	vehicle.	While	the	law	was	

   clearly	established	that,	absent	a	sufficient	threat,	the	use	of	deadly	force	violated	the	Fourth	

   Amendment,	the	U.S.	Supreme	Court	found	the	trooper	was	entitled	to	qualified	immunity.	

   It	cited	to	its	opinion	in	Ashcroft	and	explained	“[w]e	have	repeatedly	told	courts	...	not	to	

   define	clearly	established	law	at	a	high	level	of	generality.”	Ashcroft	v.	al–Kidd,	563	U.S.	731,	

   742	(2011).	The	dispositive	question	is	“whether	the	violative	nature	of	particular	conduct	is	

   clearly	established.	(emphasis	added)”.	Id.		

          Given	the	facts	as	alleged	by	Morris,	he	cannot	meet	the	second	element	to	establish	

   that	his	Fourth	Amendment	claims	were	clearly	established	in	law.	There	is	no	precedent	

   that	would	have	informed	officers	Dupler,	First,	or	Dodd,	under	the	circumstances	of	this	

   case,	 that	 their	 conduct	 would	 be	 considered	 a	 violation	 of	 Morris’	 Fourth	 Amendment	

   constitutional	 rights.	 Under	 these	 facts	 alleged	 by	 Morris,	 he:	 refused	 to	 comply	 with	 the	

   officers’	lawful	commands;	placed	himself	and	the	officers	in	potential	danger	by	breaching	

   the	secure	perimeter;	and	forcibly	resisted	the	officers	when	they	tried	to	remove	him	from	

   the	area	of	danger.		Morris	did	not	comply	after	numerous	commands.		He	refused	to	comply	

   after	the	deployment	of	OC	Spray.	He	refused	to	comply	after	the	officers	used	physical	holds.	

   Finally,	after	deploying	a	strike	to	Morris,	the	officers	were	able	to	control	and	handcuff	him.	

   Given	this	situation,	Morris’	rights	were	not	clearly	established,	and	the	officers’	actions	were	

   not	objectively	unreasonable.	

          	Morris	 cannot	 satisfy	 either	 part	 of	 the	 two‐part	 burden	 required	 to	 defeat	 the	

   qualified	immunity	claims	of	officers	Dupler,	First,	or	Dodd.	Defendants	respectfully	request	

   the	Court	dismiss	Morris’	42	U.S.C.	§	1983	claims.			


                                                     13 
    
Case 4:19-cv-00073-CVE-JFJ Document 7 Filed in USDC ND/OK on 02/08/19 Page 14 of 16




           C. PLAINTIFF	 FAILS	 TO	 PLEAD	 SUFFICIENT	 FACTS	 THAT	 WOULD	 RENDER	
              DEFENDANTS	SUBJECT	TO	PUNITIVE	DAMAGES.	
   	
           While	available	in	§	1983	actions,	“punitive	damages	are	to	be	awarded	only	when	

   ‘the	 defendant's	 conduct	 is	 shown	 to	 be	 motivated	 by	 evil	 motive	 or	 intent,	 or	 when	 it	

   involves	reckless	or	callous	indifference	to	the	federally	protected	rights	of	others.’”	Jolivet	

   v.	Deland,	966	F.2d	573,	577	(10th	Cir.	1992)	(quoting	Smith	v.	Wade,	461	U.S.	30,	56	(1983))	

   (emphasis	added).		

           Plaintiff	alleges	that	when	officers	“Dupler,	First	and	Dodd	assaulted	and	battered	Mr.	

   Morris,	they	were	acting	within	the	scope	of	their	employment	and	the	Defendants	[sic]	acts	

   ‘were	incident	to…service[s]	being	performed	for	their	employer	or	ar[ose]	out	of	emotional	

   response	to	actions	being	taken	for	the	employer”.	(Second	Amended	Petition,	¶	61]	These	

   allegations	are	re‐alleged	in	Plaintiff’s	Third	Claim	for	Relief	(Excessive	Use	of	Force	Against	

   Defendants	Dupler,	First,	and	Dodd‐4th	[sic]	Amendment;	42	U.S.C.	§	1983).	(Second	Amended	

   Petition,	 ¶73).	 Plaintiff	 alleges	 the	 defendants’	 actions	 were	 “excessive,	 objectively	

   unreasonable,	 contrary	 to	 training,	 policy,	 and	 established	 standards	 of	 law	 enforcement	

   practice.	 (Second	 Amended	 Petition,	 ¶77).	 Plaintiff	 then	 alleges	 nothing	 more	 than	

   conclusory	 statements	 that	 the	 “excessive	 use	 of	 force	 described	 herein,	 also	 involved	

   reckless,	callous	and	deliberate	indifference	to	Mr.	Morris’	federally	protected	rights”.	

           The	 allegations	 within	 the	 Second	 Amended	 Petition	 regarding	 Plaintiff’s	 Fourth	

   Amendment	 violations	 and	 the	 allegations	 of	 Assault,	 Battery,	 and	 Gross	 Negligence	 are	

   insufficient	to	demonstrate	that	officers	Dupler,	First,	and	Dodd	knowingly	and	maliciously	

   violated	 the	 law.	 Plaintiff	 has	 not	 alleged	 facts	 that	 rise	 to	 the	 level	 required	 for	 the	

   imposition	of	punitive	damages,	thus	these	claims	must	fail.		

           							
                                                     14 
    
Case 4:19-cv-00073-CVE-JFJ Document 7 Filed in USDC ND/OK on 02/08/19 Page 15 of 16




                                                                 CONCLUSION	

   	         Plaintiff	has	failed	to	properly	allege	a	42	U.S.C.	§	1983	claim	against	these	defendants.		

   Further,	Defendants	Dupler,	First,	and	Dodd	are	entitled	to	qualified	immunity.	Plaintiff	has	

   not	alleged	facts	sufficient	to	establish	a	constitutional	violation	or	that	this	right	was	clearly	

   established.	 These	 claims	 fail	 and	 should	 be	 dismissed	 against	 these	 defendants.	 Further,		

   Plaintiff	has	not	alleged	facts	sufficient	to	warrant	the	imposition	of	punitive	damages	under	

   any	of	Plaintiff’s	claims	against	these	defendants.	The	Defendants	respectfully	request	that	

   these	claims	be	dismissed	in	their	entirety.	

                                                                 Respectfully	Submitted,		

   	         	         	          	         	          	         CITY	OF	TULSA,	
   	         	         	          	         	          	         a	municipal	corporation	
   	
   	         	         	          	         	          	         DAVID	E.	O’MEILIA,	
   	         	         	          	         	          	         City	Attorney	
   	
   	
   	         	         	          	         	          BY:	                          /s/	T.	Michelle	McGrew___________	
   	         	         	          	         	          	                             T.	Michelle	McGrew,	OBA	#20279	
   	         	         	          	         	          	                             Senior	Assistant	City	Attorney	
                                                                                     R.	Lawson	Vaughn,	III,	OBA	#21557	
   																																																																																		Assistant	City	Attorney	
   	             	             	            	             	            	             City	Hall,	One	Technology	Center	
   	             	             	            	             	            	             175	East	Second	Street,	Suite	685	
   	             	             	            	             	            	             Tulsa,	Oklahoma		74103	
   	             	             	            	             	            	             (918)	596‐7717	Telephone	
   	             																										 	             	            														(918)	596‐9700		Facsimile		
   	             	             	            	             	            	             	
   	
   	
   	
   	
   	
   	
   	
   	
   	
   	             		
                                                                     15 
    
Case 4:19-cv-00073-CVE-JFJ Document 7 Filed in USDC ND/OK on 02/08/19 Page 16 of 16




                                      CERTIFICATE	OF	SERVICE	
   	
   	      I,	 T.	 Michelle	 McGrew,	 hereby	 certify	 that	 on	 the	 8th	 day	 of	 February	 2019,	 I	
   electronically	transmitted	the	foregoing	document	to	the	Clerk	of	the	Court	using	the	ECF	
   System	 for	 filing	 and	 transmittal	 of	 a	 Notice	 of	 Electronic	 Filing	 to	 the	 following	 ECF	
   registrants:	
   	
          Eric	W.	Stall	
          T.	Brett	Swab	
          Travis	Horton	
          Zachary	Underwood	
          Ben	Fu	
          SWAB	&	STALL,	PC	
          2021	South	Lewis	Avenue,	Suite	520	
          Tulsa,	OK	74104	
          estall@swabstall.com	
          tbswab@swabstall.com	
          thorton@swabstall.com	
          zunderwood@swabstall.com	
          bfu@swabstall.com	
          	
          	
          	
                                                  	
                                                  	
                                                  /s/T.	Michelle	McGrew							
   	      	        	      	      	       	        T.	Michelle	McGrew	




                                                    16 
    
